DETAILED ACTION
This office action is responsive to the amendment filed December 23, 2021. By that amendment, claims 1, 9, 11 and 19 were amended; and claims 7, 8, 17 and 18 were canceled. Claims 1, 4-6, 9-12, 14-16, 19 and 20 stand pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The outstanding rejection of claims 1, 4-12, and 14-20 under 35 USC 103 in view of Gamache (2009/0312804) and Strausbaugh (US 2007/0118123) was overcome by the amendment of December 23, 2021, which incorporated subject matter of claims 7 and 8 into claim 1 and claims 17 and 18 into claim 11, along with additional limitations in both cases. No particular arguments were presented except to state that the combination of references failed to suggest the newly presented claims. Examiner agrees that the rejection of record was overcome, but a new rejection is presented, below, in view of Gamache, Strausbaugh and Dauster (US 2009/0163962 A1). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 4-6, 9-12, 14-16, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gamache et al. (US 2009/0312804 A1) in view of Strausbaugh et al. (US 2007/0118123 A1) and Dauster et al. (US 2009/0163962 A1).
Regarding claim 1, Gamache teaches a closed-head monaxial screw as at fig. 3B (head portion 130 is a closed head as in the figure and discussed at [0032]; monaxial as discussed at [0028]). 
The screw includes a closed head 130 including an upper threaded portion 154 having an upper aperture, wherein the head further includes a lateral rod-receiving aperture configured to receive a rod 160 (aperture 142 seen receiving the rod 160 as in fig. 3B). The head is closed such that a wall of the head 130 is adapted to completely and circumferentially surround the lateral rod-receiving aperture 142 around a longitudinal axis of the lateral rod-receiving aperture as in fig. 3B.  
The screw includes a bone screw 120 connected to the head 130 by a neck (portion at junction of 120/130). 
The screw includes a set screw 150 capable of being received by the upper aperture 154 in the head member 130. The set screw 150 includes a rod interface surface at the distalmost end, thereof. Examiner notes that this surface interacts with cradle 140; however examiner takes the position that 1) this cradle squeezes the rod as a result of the rod interface surface of 150 interacting therewith; and 2) there is no reason that the cradle could not be omitted such that the set screw interacted therewith, directly. 
The head member 130 and the bone screw 120 are formed as one piece and at a fixed angle [0033], [0034]. 
To “prevent” is defined as “to keep (something) from happening or arising” (Google Define, 2020). Examiner takes the position that in many situations, threaded connection will prevent upward movement of the set screw 150 relative to the aperture 154. 


Strausbaugh teaches a system in which a rod 108 is locked into a head 405 by a set screw 122. The set screw 122 includes a flared portion (retaining lip) 172 which prevents the set screw from being screwed out of a housing [0040]. The flared portion is demonstrated functioning as follows: 
Preferably, the set screw is screwed into the locking ring before the locking cap is inserted into the anchor head, and preferably the set screw cannot be screwed out of the locking ring because of a flared portion 172 at the bottom of the set screw. 

The set flange 172 interacts with an enlarged portion beyond the threads 162 which are designed to interact with threads 152 of the set screw. The flange must be laterally beyond the outermost diameter of the internal locking thread 162 or the flange cannot function in the disclosed manner of [0040]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the set screw 150 of Gamache to include the flange 172 of screw 122 of Strausbaugh at a distal end thereof; and modify aperture 154 of Gamache to include the form of distal end of aperture 152 design of Strausbaugh, which would cause the lip interacting with bore design of Strausbaugh to be present in Gamache to prevent removal of the set screw from modified 130. Doing so would have been a modification of one known prior art rod-locking set screw to include a feature of another 

The combination of Gamache and Strausbaugh continues to fail to teach a rod interface surface which is of a material more flexible than the remainder of the set screw. 
Dauster teaches a cap which is functionally equivalent to a set screw in retaining a rod component within the head of a vertebral screw. Cap 72 includes a rod engaging end 80 which includes a thin wall 82 formed of a resilient flexible material to form a spring element at the rod engaging end [0076]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to further modify the modified set screw 150 of Gamache to include a thin wall 82 as taught by Dauster at the distalmost portion, thereof. One would have done so in order to cause plastic deformation between the screw and the rod (or other rod retaining components, such as 140) to ensure increased connection therebetween.  

Regarding claims 4-6, 9 and 10, the portion where lip 172 will interact with the head 130 is considered to be a rim of the head member. The lip 172 is positioned at a lower end of the setscrew. Gamache further teaches the head including a socket for engaging a tool 
Regarding claims 11, 14 and 15, Gamache teaches a closed-head monaxial screw as at fig. 3B. 

The screw includes a head member 130 including an upper threaded portion 154 having an upper aperture, the head member 130 further including a lateral rod-receiving aperture for receiving a rod 160 therein, the head member being closed such that a wall of the head member is adapted to completely and circumferentially surround the lateral rod-receiving aperture around a longitudinal axis of the lateral rod-receiving aperture as seen at fig. 3B; 
a neck (at junction of 120/130); 
a bone screw 120 connected to the head member 130 via the neck; and 
a set screw 150 extending through the upper aperture 154 in the head member 130. The set screw 150 includes a rod interface surface at the distalmost end, thereof. Examiner notes that this surface interacts with cradle 140; however examiner takes the position that 1) this cradle squeezes the rod as a result of the rod interface surface of 150 interacting therewith; and 2) there is no reason that the cradle could not be omitted such that the set screw interacted therewith, directly. 
The head member 130 and the bone screw 120 are formed as one piece and at a fixed angle [0033], [0034]. 
Gamache fails to teach the set screw 150 including a lip at its lower end extending laterally past the outermost diameter of an internal threading of the upper aperture so as to abut an inner lower end of the upper threaded portion so as to prevent 
Strausbaugh teaches a system in which a rod 108 is locked into a head 405 by a set screw 122. The set screw 122 includes a flared portion (retaining lip) 172 which prevents the set screw from being screwed out of a housing [0040]. The flared portion is demonstrated functioning as follows: 
Preferably, the set screw is screwed into the locking ring before the locking cap is inserted into the anchor head, and preferably the set screw cannot be screwed out of the locking ring because of a flared portion 172 at the bottom of the set screw. 

The set flange 172 interacts with an enlarged portion (considered to be a rim) beyond the threads 162 which are designed to interact with threads 152 of the set screw. The flange must be laterally beyond the outermost diameter of the internal locking thread 162 or the flange cannot function in the disclosed manner of [0040]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the set screw 150 of Gamache to include the flange 172 of screw 122 of Strausbaugh at a distal end thereof; and modify aperture 154 of Gamache to include the form of distal end of aperture 152 design of Strausbaugh, which would cause the lip interacting with bore design of Strausbaugh to be present in Gamache to prevent removal of the set screw from modified 130. Doing so would have been a modification of one known prior art rod-locking set screw to include a feature of another prior art rod-locking set screw to yield predictable results – creating a captive set screw arrangement within the head. One would have done so to prevent loss of the set screw within the surgical field. The set screw could be installed into the modified head 130 as by placement into the interior of the set screw and threading the setscrew counterclockwise from the interior of the head to retain the setscrew in place – this could have been performed prior to a surgical procedure occurring, and prior to insertion of rod and cradle components. 
The combination of Gamache and Strausbaugh continues to fail to teach a rod interface surface which is of a material more flexible than the remainder of the set screw. 
Dauster teaches a cap which is functionally equivalent to a set screw in retaining a rod component within the head of a vertebral screw. Cap 72 includes a rod engaging end 80 which includes a thin wall 82 formed of a resilient flexible material to form a spring element at the rod engaging end [0076]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to further modify the modified set screw 150 of Gamache to include a thin wall 82 as taught by Dauster at the distalmost portion, thereof. One would have done so in order to cause plastic deformation between the screw and the rod (or other rod retaining components, such as 140) to ensure increased connection therebetween.  

Regarding claim 12, the head member 130 and bone screw 120 are formed as one piece [0033]. 
Regarding claim 16, the head member 130 includes a socket configured for a tool (e.g. the cutout between top near 150 and sidewall marked 130).
Regarding claims 19 and 20, force applied by 150 onto 140 will be applied onto the rod 160. There is no reason that the rod interface surface cannot conform to the shape of the rod (either by omission of 140; or by considering the shape of 140 to be similar to the shape of the rod). Dauster teaches formation of the entire structure of “implant grade materials” [0090] which are inherently biocompatible to be such.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799